


110 HRES 1055 IH: Recognizing the enduring value of the

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1055
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Slaughter, Mr. Rangel,
			 Mr. Meeks of New York,
			 Ms. Solis, and
			 Mr. Butterfield) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Recognizing the enduring value of the
		  International Convention on the Elimination of All Forms of Racial
		  Discrimination (ICERD) as a cornerstone of global efforts to combat racial
		  discrimination and uphold human rights, and for other
		  purposes.
	
	
		Whereas racial discrimination and its related disparate
			 outcomes continue to be a problem in the United States and throughout the
			 world;
		Whereas in a global effort to monitor and combat racial
			 discrimination, a number of multilateral organizations have become cooperating
			 partners, including the United Nations Committee on the Elimination of Racial
			 Discrimination (CERD), the Organization for Security and Cooperation in
			 Europe’s Office for Democratic Institutions and Human Rights (ODIHR), the
			 European Commission against Racism and Intolerance (ECRI), and the European
			 Union Fundamental Rights Agency (EUFRA);
		Whereas CERD recently held its seventy-second session in
			 Geneva, Switzerland, to review anti-discrimination efforts undertaken by the
			 Governments of Fiji, Italy, the United States, Belgium, Nicaragua, Moldova, and
			 the Dominican Republic;
		Whereas these countries are among the 173 states party to
			 the International Convention on the Elimination of All Forms of Racial
			 Discrimination (ICERD);
		Whereas agreed upon and originally signed by 85 states on
			 December 21, 1965, ICERD is now one of the most widely ratified United Nations
			 human rights conventions;
		Whereas under ICERD, states party commit themselves to
			 condemn racial discrimination and undertake to pursue by all appropriate means
			 and without delay a policy of eliminating racial discrimination and promoting
			 understanding among all races;
		Whereas states party also agree to take effective measures
			 to amend, rescind, or nullify any laws and regulations that have the effect of
			 creating or perpetuating racial discrimination and to ensure that all public
			 authorities and public institutions, national and local, shall act in
			 conformity with this obligation;
		Whereas the United States ratified ICERD on October 21,
			 1994;
		Whereas in April 2007, the United States submitted its
			 second report to CERD and appeared before CERD on February 21 and 22, 2008, in
			 accordance with ICERD commitments;
		Whereas the United States’ report details the numerous
			 measures, including measures that have enjoyed some success, undertaken to
			 combat and address racial discrimination and racial disparities;
		Whereas the United States Government stated to CERD that
			 it supported the elimination of racial discrimination at home and abroad
			 […] and had made significant progress in improving race relations in the past
			 [and] continued to work actively to eliminate racial and ethnic discrimination.
			 However, challenges still existed, and a great deal of work remained to be
			 done.;
		Whereas in a demonstration of the vibrancy and role of the
			 civil society in the process, over 400 representatives of the United States
			 civil society submitted a shadow report supplementing the United States’
			 report; and
		Whereas in response to the United States’ report, CERD
			 issued Concluding Observations for the United States
			 that—
			(1)commended the high-level United States
			 delegation and various departments and agencies tasked with eliminating racial
			 discrimination;
			(2)commended the reauthorization of the
			 Violence Against Women Act of 1994 and the Voting Rights Act of 1965, the
			 launch of the E–RACE Initiative (“Eradicating Racism and Colorism from
			 Employment”), the creation of the National Partnership for Action to End Health
			 Disparities for Ethnic and Racial Minority Populations, and California Housing
			 Element Law of 1969;
			(3)called on the United States to review the
			 definition of racial discrimination and practices and legislation that may not
			 be discriminatory in purpose, but in effect, and supported the adoption and
			 strengthening of special measures to address racial disparities;
			(4)provided detailed concerns and
			 recommendations regarding Hurricane Katrina victims, and racial disparities in
			 housing, employment, healthcare, education, and the criminal justice system,
			 including those aspects that disproportionately impact women and Native
			 American, Muslim, and migrant populations; and
			(5)recommended that the United States
			 establish appropriate mechanisms to ensure a coordinated approach toward the
			 implementation of ICERD at the Federal, State, and local levels: Now,
			 therefore, be it
			
	
		That the House of
			 Representatives—
			(1)recognizes the enduring value of ICERD as a
			 cornerstone of global efforts to combat racial discrimination and uphold human
			 rights;
			(2)commends the
			 United States for meeting its ICERD reporting obligations;
			(3)urges the Secretary of State, in
			 cooperation with the Attorney General and the heads of other relevant Federal
			 departments and agencies, to immediately and routinely communicate CERD’s
			 Concluding Observations to the appropriate Federal, State, and
			 local agencies;
			(4)supports the United States recognition that
			 racial discrimination and resulting disparate outcomes remain a problem and
			 that stereotypes and unconscious biases contribute to the persistence of racial
			 discrimination;
			(5)calls for increased support for research
			 and initiatives by government, civil society, and the private sector, to
			 address both implicit and explicit forms of racial discrimination in health,
			 education, employment, justice, housing, and other sectors; and
			(6)calls upon the United States Government to
			 support existing laws and programs aimed at redressing past injustices detailed
			 in the third United States’ report to CERD that have contributed to ongoing
			 racial discrimination and present day disparities.
			
